                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         CHARLES EDWARD LUCKETT,
                                  11                                                    Case No. 18-07695 BLF (PR)
                                                           Plaintiff,
                                  12                                                    JUDGMENT
Northern District of California




                                                   v.
 United States District Court




                                  13

                                  14     ROBERT NEUSCHMID, et al.,
                                  15                       Defendants.
                                  16

                                  17

                                  18            For the reasons stated in the order of dismissal, this action is DISMISSED without
                                  19   prejudice. Judgment is entered accordingly.
                                  20            IT IS SO ORDERED.
                                  21           April 22, 2019
                                       Dated: _____________________                      ________________________
                                                                                         BETH LABSON FREEMAN
                                  22
                                                                                         United States District Judge
                                  23

                                  24

                                  25   Judgment
                                       PRO-SE\BLF\CR.18\07695Luckett_judgment
                                  26

                                  27

                                  28
